                         Case 3:18-cv-00527-LRH-WGC Document 82 Filed 12/01/20 Page 1 of 4




             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
                   Elizabeth High, Esq.
             7
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11
                   Attorneys for Plaintiff HP Tuners, LLC
           12
                                               UNITED STATES DISTRICT COURT
           13
                                                       DISTRICT OF NEVADA
           14
                   HP TUNERS, LLC, a Nevada limited liability          Case No. 3:18-cv-00527-LRH-WGC
           15      company,
           16
                                          Plaintiff,                   DECLARATION OF ANDREW P.
           17                                                          BLEIMAN, ESQ. PURSUANT TO N.R.S.
                          vs.                                          §31.020 IN SUPPORT OF PLAINTIFF’S
           18                                                          MOTION FOR PREJUDGMENT WRIT
                   KENNETH CANNATA,                                    OF ATTACHMENT
           19

           20                             Defendant.

           21             I, Andrew P. Bleiman, Esq., of full age and competency, do hereby certify and say as
           22      follows:
           23             1.      I am of legal age, have personal knowledge of the facts provided herein and, if
           24      called as a witness, could and would testify competently to those facts.
           25             2.      I am a partner with the law firm Marks & Klein, LLP, and lead counsel to HP
           26      Tuners, LLC (“HP Tuners” or “Plaintiff”). I am a licensed attorney in the State of Illinois and
           27      have remained in good standing with the Illinois bar since 1998. I am admitted to practice in

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   1
                         Case 3:18-cv-00527-LRH-WGC Document 82 Filed 12/01/20 Page 2 of 4




             1     Nevada in this matter on a pro hac vice basis.

             2             3.      HPT has set forth a valid claim for relief herein, and such claim is comprised of

             3     causes of action against the Defendant, Kenneth Cannata (“Cannata”) for: (i) breach of fiduciary

             4     duty; (ii) fraud; (iii) violation of the Computer Fraud and Abuse Act, 18 U.S.C. §1030; (iv)

             5     violation of the Defend Trade Secrets Act, 18 U.S.C. §1836 et seq.; (v) violation of the Copyright

             6     Act, 17 U.S.C. § 1201(a)(1)(A); (vi) misappropriation of trade secrets arising under the Nevada

             7     Uniform Trade Secrets Act, N.R.S. Chapter 600A; (vii) violation of the Illinois Trade Secrets Act,

             8     765 ILCS 1065/1 et seq.; (viii) unfair competition under the Nevada Deceptive Trade Practices

             9     Act, NRS Chapter 598; (ix) unfair competition under the Illinois Consumer Fraud and

           10      Deceptive Business Practices Act, 815 ILCS 505/1 et seq.; (x) breach of contract; (xi) tortious

           11      interference with prospective economic relations; and (xii) conversion.

           12              4.      HPT believes it is entitled to recover money damages substantially in excess of

           13      $6,800,000.00 from Defendant Cannata, in addition to exemplary and other statutory damages,

           14      and other relief.

           15              5.      The facts showing the existence for grounds for a prejudgment writ of attachment

           16      with notice to Defendant Cannata derived from his past conduct willfully deceiving HPT and

           17      transferring HPT’s property in violation of agreements, along with Defendant Cannata’s

           18      representations to the Court about his dire medical emergency and health condition which have

           19      left him significantly incapacitated, in need of full-time nursing care, and unable to speak or

           20      meaningfully participate in discovery in this case. (Dkts. 72-73).

           21              6.      The money and property which Plaintiff HPT seeks to attach is, upon information

           22      and belief, is as follows:

           23              (a)     $6,800,000 which is held on account in various checking, savings, investment,

           24      brokerage and other accounts;

           25              (b)     Property commonly known as 16455 Bonnie Lane, Reno, Nevada 89511, APN 047-

           26      021-02, the value of which is approximately $950,000.00 to the best of my knowledge, less any

           27      prior liens and encumbrances; and

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    2
                         Case 3:18-cv-00527-LRH-WGC Document 82 Filed 12/01/20 Page 3 of 4




             1            (c)     Property commonly known as 820 Piney Creek Road, Reno, Nevada 89511, APN

             2     047-021-33, the value of which is approximately $400,000.00 to the best of my knowledge, less

             3     any prior liens and encumbrances.

             4            7.      Upon best information and belief, no money or property as to which attachment is

             5     being sought is exempt from execution.

             6            I declare under penalty of perjury under the laws of the United States of America the

             7     foregoing is true and correct to the best of my knowledge.

             8            Executed on December 1, 2020.

             9                                          By:     /s/ Andrew P. Bleiman
                                                                Andrew P. Bleiman
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   3
                         Case 3:18-cv-00527-LRH-WGC Document 82 Filed 12/01/20 Page 4 of 4




             1                                    CERTIFICATE OF SERVICE

             2            Pursuant to Fed. R. Civ. P. 5(b), I certify under penalty of perjury that I am an employee

             3     of LEE HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on December 1, 2020, I served

             4     the DECLARATION OF ANDREW P. BLEIMAN, ESQ. PURSUANT TO N.R.S. §31.020 IN

             5     SUPPORT OF PLAINTIFF’S MOTION FOR PREJUDGMENT WRIT OF ATTACHMENT via

             6     the Court’s Notice of Electronic Filing to all those persons listed on the United States District

             7     Court CM/ECF Confirmation Sheet.

             8            DATED this 1st day of December, 2020.

             9                                                         /s/ Elizabeth Dendary, CP
                                                                       ELIZABETH DENDARY, CP
           10                                                          Certified Paralegal
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  4
